                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL ACTION NO. 3:21-00071

ABDUL OSUMANU
BANABAS GANIDEKAM

                                            ORDER


       Pending is Defendant Abdul Osumanu’s unopposed Motion to Continue Trial and All Case

Related Action. ECF No. 44. Defendant’s counsel requests additional time to review voluminous

data, consult with the Government to identify the specific data that pertains to Mr. Osumanu,

consult with the defendant, and investigate to determine what pretrial motions, if any, need to be

filed. The requested delay is not attributable to lack of diligent preparation, failure to obtain

evidence or witnesses, or congestion of the Court’s calendar.

       Believing that the ends of justice served by granting a continuance outweigh the best

interest of the public and the defendants in a speedy trial, the Court GRANTS a brief continuance

of the trial date as to Defendant Osumanu. Defendant Osumanu is joined for trial with

co-defendant Banabas Ganidekam. The Court also continues the trial date as to Defendant

Ganidekam pursuant to 18 U.S.C. § 3161(h)(6). Trial will begin on November 30, 2021, at 8:30

a.m. in Huntington. Proposed voir dire, jury instructions, and witness lists are now due on

November 18, 2021. All pretrial motions will now be due no later than November 1, 2021. The

pretrial motions hearing will now be held on November 15, 2021, at 1:30 p.m. in Huntington. The

Court FINDS that the time between August 17, 2021, and November 30, 2021, is excludable from
the computation of time within which trial must commence, pursuant to 18 U.S.C. §§ 3161(h)(6)

and (7)(A).

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                           ENTER:        July 20, 2021




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                             -2-
